DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on July 27, 2021.
Claims 1, 8, 13, 14, 18, and 19 are amended.
Claims 2, 17, 21 and 22 are cancelled
Claims 23 and 24 are newly added.
Claims 1, 3-16, 18-20, 23, and 24 are currently pending and have been allowed. 


Information Disclosure Statement 
Information Disclosure Statements received 06/08/2021 and 08/10/2021 have been reviewed and considered.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Independent claims 1, 8, and 14 have been amended to incorporate the allowable subject matter of claims 21 and 22 as indicated in the Action mailed May 6, 2021.
With respect to claim eligibility, claim 1 has been amended to recite additional elements including: generating, by the at least one computing device, non-textual data indicative of the one or more visual characteristics of the item from the digital visual content, wherein the non-textual data is at least one feature vector and comparing, by the at least one computing device, the non-textual data to additional non-textual data indicative of visual characteristics of known authentic items generated from additional digital visual content depicting the known authentic items.  These additional elements apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        
/RESHA DESAI/Primary Examiner, Art Unit 3625